09-1032-cv
G rabauskas v. C entral Intelligence A gency (C IA )



                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                       SUMMARY ORDER

R U L IN G S B Y SU M M A R Y O RD ER DO N OT H A VE PR EC ED EN TIA L EFFEC T . C ITATION TO A SUM M AR Y O RD ER FILED O N O R A FTER
J A N UA RY 1, 2007, IS PER M ITTED A N D IS G O V ER NED BY F EDERAL R ULE OF A PPELLATE P RO CEDU RE 32.1 A N D TH IS C O U R T ’ S
L OC AL R ULE 32.1.1. W H E N CITIN G A SU M M A R Y O R D E R IN A D O C U M EN T FILED W ITH T H IS C O U R T , A PARTY M UST CITE
EITHER THE F EDERAL A PPENDIX O R A N ELECTRONIC D ATAB ASE ( W ITH TH E N O TA TIO N “ SUM M A RY OR DER ”). A PARTY
CITING A SUM M AR Y O RD ER M UST SERVE A C OPY O F IT ON A NY PARTY N OT REPRESENTED BY CO UN SEL .


        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 18th day of
June, two thousand ten.

PRESENT:

            WILFRED FEINBERG,
            ROBERT D. SACK,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________

Anele R. Grabauskas,
                                               Plaintiff-Appellant,
                       v.                                                                    No. 09-1032-cv

Central Intelligence Agency,

                        Defendant-Appellee.
______________________________________________

For Appellant:                                                          ANELE R. GRABAUSKAS, pro se,
                                                                        Forest Hills, New York.

For Appellee:                                                           BENTON J. CAMPBELL, United
                                                                        States Attorney for the Eastern
                                                                        District of New York, Varuni Nelson
                                                                        and James R. Cho, Assistant United
                                                                        States Attorneys, Brooklyn, New
                                                                        York.

           Appeal from a judgment of the United States District Court for the Eastern District of New

York (Carol Bagley Amon, Judge).
          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff Anele R. Grabauskas, pro se, appeals from the sua sponte dismissal of her

complaint without leave to amend. We assume the parties’ familiarity with the facts and the

record of prior proceedings, which we reference only as necessary to explain our decision to

affirm.

          We review de novo a district court’s sua sponte dismissal of a complaint. See Shakur v.

Selsky, 391 F.3d 106, 112 (2d Cir. 2004). Upon such review, we conclude, substantially for the

reasons stated by the district court, that Plaintiff’s complaint so plainly “lacks an arguable basis

either in law or fact” that it was properly dismissed sua sponte without allowing further pleading.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Fitzgerald v. First E. Seventh St. Tenants

Corp., 221 F.3d 362, 364 (2d Cir. 2000). Even when read with the “special solicitude” due pro

se pleadings, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal

quotation marks omitted), the complaint fails “to state a claim to relief that is plausible on its

face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)

(observing that dismissal is proper where allegations are “product of delusion or fantasy”

(internal quotation marks omitted)). Moreover, because there is no reason to think that a valid

claim might be stated, denial of leave to amend was appropriate. See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).

          We have considered Plaintiff’s other arguments on appeal and conclude that they are

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                  2